EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1 and 38 are amended to correct antecedent basis for the curled edge. Claims 19-33 are canceled as being directed to a non-elected method. 
Claim 1.    (Examiner’s Amendment) A can comprising:

a cylindrical can body being formed of only a single homogeneous piece of material that includes a can wall that extends from a base of the can body to a terminal end of the can body the terminal end defining a curled edge that extends radially outwardly from the can wall, said curled edge defining a top opening into the body, the body further comprising an inwardly directed bead pressed into the can wall and extending around the body adjacent to said edge, the bead defining a radially inwardly facing sealing surface which has a substantially constant transverse cross-sectional dimension along an axial extent and has a circular cross-section that extends about a longitudinal axis of the can body wherein said sealing surface of the bead overlaps at least partially with the curled edge  in an axial direction, the axial direction being parallel to the longitudinal axis of the can body; and

a lid defining an outwardly directed sealing surface abutting the inwardly facing sealing surface presented by the bead in order to seal the lid to the can body,

wherein an upwardly facing surface or surfaces of the bead define, together with said edge, an annular trough located radially inside said curled edge, the annular trough having an inclined bottom surface configured to allow access to the lid by a lid removal tool.

Claims 19-33 (Canceled). 

Claim 38 (Examiner’s Amendment) 38. (Currently Amended) A can according to claim 1, wherein said curled edge extends upward in the axial direction from the upwardly 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims present a novel arrangement of an inwardly extending pressed-in sealing surface (24) that has a novel placement as aligned horizontally with the curled edge (25) or that has a novel triangular shape. This configuration is not seen in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIDEON R WEINERTH/Examiner, Art Unit 3736